DETAILED ACTION

The following FINAL Office action is in response to application
           15487597 filed on April 14, 2017.
	
Acknowledgements

Claims 2 and 18 are canceled.
Claims 1, 3-13, 17, and 19-29 are pending.
Claims 1, 3-13, 17, and 19-29 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .




Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.

Optional Language

Claim 1 recites “(c3) in response to the cost deposit against the revocation being transferred…” and (d) in response to the authentication information being determined to be not revoked”, Claim 10 “… wherein… and (ii) in response to a decryption being successful…”, Claim 11 “(d1) in response to the authentication information being determined …, creating…” MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”

Intended Use Language

Claim 1 recites “(c1) the managing server transmitting to the blockchain a requesting signal for confirming…” and (c2) the managing server receiving an informing signal for advising…”, Claim 4 “…and the hash information for user verification…”, Claim 8 “…personal information for issuing the authentication information…”, Claim 10 “… for confirming…” However, these limitations merely describe the intended use of the  managing server, hash information and authentication information according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”





Non-positively Recited Language

Claims 1 and 17 “(d)… being determined…  (ii)… pre-stored…”, Claims 7 and 23 “… is a database managed…” The language is not positively recited. In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).


Non-functional Descriptive Material

Claims 3 and 19 recite “wherein the transaction includes: information on…”, Claims 4 and 20 “wherein the transaction further includes: (i) information…”, Claims 5 and 21 “wherein the transaction further includes: information…”, Claims 7 and 23 and 8 and 24 “wherein the first database…”  These limitations recites characteristics of the transaction and database. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 
Claim 3 recites “wherein the transaction includes: information on a previous transaction ID…”, Claim 4 “wherein the transaction further includes: information on a cost of registering the specific user’s public key…” and Claim 5 “wherein the transaction further includes: information on a bitcoin address of a cost deposit against revocation… ”These limitations recites characteristics of the transaction. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).





Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1, 3-13, 17, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3-13 are directed to a method and claims 17, 19-29 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating a transaction. Specifically, the claim recites “acquiring a request for using the authentication information, then acquiring a transaction ID corresponding to a user’s identification information, acquiring an output of a transaction corresponding to the transaction ID…, determining whether or not the authentication information is revoked by referring to the output of the transaction, transmitting a requesting… for confirming whether or not the authentication information is revoked…, receiving an informing…for advising on whether or not the cost deposit against the revocation, which was provided to the bitcoin address, is transferred by retrieving the bitcoin address” which is grouped within the “certain methods of organizing human See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for determining whether or not the authentication information is revoked. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as a managing server and user device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of managing server and user device as a tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the managing server perform the steps or functions of “acquiring a request for using the authentication information, then acquiring a transaction ID corresponding to a user’s identification information, acquiring an output of a transaction corresponding to the transaction ID…, determining whether or not the authentication information is revoked by referring to the output of the transaction, transmitting a requesting… for confirming whether or not the authentication information is revoked…, receiving an informing…for advising on whether or not the cost deposit against the revocation, which was provided to the bitcoin address, is transferred by retrieving the bitcoin address”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “managing server” to perform the steps amounts to no more than to automate and/or implement the abstract idea of creating a transaction. The use of managing server to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of
the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the
art to which it pertains, or with which it is most nearly connected, to make
and use the same, and shall set forth the best mode contemplated by the
inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it
pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of
carrying out his invention.

Claims 1, 3-13, 17, and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm - MPEP 2161.01

Claims 1 and 17 recites “(d) (ii)… allowing…the public key of the user to be used”, Claims 3 and 19 “… for the bitcoin payment necessary to determine…”, Claims 4 by requiring…”, Claims 13 and 29 “… supporting…”  The specification does not describe what particular functions “allowing”, “for the bitcoin payment necessary to determine”, “necessary to issue”, “by requiring”, “supporting”, comprises, such as by disclosing the steps or algorithms that are involved in performing the functions of causing and making accessible. Therefore, the specification does not provide support for the claim language (see MPEP 2161.01 (I)).
Claim 17 recites “a processor configured…”, Claim 22 “…the processor…is further configured…”, Claim 25 “wherein the processor is configured…”, Claim 26 “requesting server configured…” and Claim 27 “the processor is configured…”. The specification does not describe what particular functions as to how the processor or the requesting server is configured, such as by disclosing the steps or algorithms that are involved in performing the functions of causing and making accessible. Therefore, the specification does not provide support for the claim language (see MPEP 2161.01 (I)).

New Matter 

The specification does not appear to have support for the following limitations in Claims 3 and 19: “…bitcoin payment necessary…” and claims 4 and 20 “…verification necessary…” However, this is not supported by Applicant’s originally filed Specification. 

Claims 3-12 and 19-29 are also rejected as they depend either from Claim 1 or Claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-13, 17 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1, 3-13, 17 and 19-29 are considered generally narrative and indefinite, failing to conform with current U.S. practice.  The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited. For example, Claims 13 and 29 recite relative terms such as “… external device” that are not defined by the claim.  Also for example, the limitations in Claim 1 “(c1) ...a requesting signa for confirming…” and (c2) receiving an informing signal for advising…”, Claim 4 “…and the hash information for user verification…”, Claim 8 “…personal information for issuing the authentication information…” and Claim 10 “… for confirming…” Also Claims 1 and 11 recite optional language that does not require steps to be performed or does not limit a claim to a particular structure such as “(c3) in response to the cost deposit against the revocation being transferred…” and (d) in response to the authentication information being determined to be not revoked”, Claim  in response to the authentication information being determined …, creating…”. Claims 1 and 17 recites language that lacks antecedent basis such as “(d)… the specific user’s public key included in the output… (i)… the specific user’s identification information included in the output… or its processed value… (ii)… of the specific user’s identification information pre-stored… ”. Also, for example, Claims 1-4 and 10-13 recite language that lacks algorithm or the specification does not provide support for the claim language  such as in Claims 1 and 17 “(d)… allowing the specific user’s public key… (i)… or its processed value…”, Claims  3 and 19 “… for the bitcoin payment necessary to determine…”, Claims 2 and 18 “(c3)… a message representing that the authentication information is revoked…”, Claims 4 and 20 “… (i)… necessary to issue…”, Claim 10 “wherein… by requiring…”, Claims 11 and 27 “(d1)… or its processed value, creating or supporting other server to create a nonce…”, “(d2)… or supporting other server to verify…”, Claims 12 and 28 “… or supports other server to transmit a message representing… ”, Claims 13 and 29 “… supports…”. Claims 17-23 and 27-29 recite hybrid claim language, in which  the claims are reciting method steps in system claims such as claim 17 “a processor, if a request… is acquired…”, “wherein… is determined… (i) … its processed value… (i) … pre-stored…”, claim 18 “… wherein the requesting signal inquires…”, “wherein the processor sends… if the cost deposit against … is transferred by referring to the information signal”, claim 22 “wherein if, … the communication part receives…”, claim 23 “wherein the certain database is managed…”, claim 27 “… if the authentication information is determined… and if (i) the hash value… (ii) and if a value… the processor verifies or supports…”, 


Unclear Scope

Claim 1 is directed to a “managing server”. However, Claims 7 and 8 are directed to a “database” and Claim 10 is directed to a “requesting server” therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 7 and 13 are directed to an act performed by a requesting server. However, claim 1, from which Claims 7 and 13 depend from, is directed to a managing server, therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 17 and 23 are directed to an act performed by a requesting server. However, claim 17, from which Claim 23 depends from, is directed to a server, therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 17 recites “a user device connected to a managing server”. The language “the managing server comprising:…” while describing what the managing server comprises does not make clear whether or not the managing server is part of the system. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).





Relative Term

Claims 13 and 29 recite “… external device” in Claims 13 and 29 are relative terms which renders the claims indefinite.  The terms "external device" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Means Plus Function- Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof	

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim 17 recites the limitation “a communicator…”  that has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 17 recites the limitation “a communicator…” that has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the
claimed function.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
   	Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).

Hybrid Claim Language
 
Claims 17, 19-22 and 27 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that Claims 17, 22 and 27 are drawn to a product includes the recitation of:  Claim 17 “a system supporting the user of authentication IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
Also Claim 19 recites “… hash information for…”, Claim 20 “… for user verification necessary…”, Claim 21 “…to be used for a transfer…”, Claim 22 “further comprising after the processor acquires … the communicator is further configured…”, Claim 23 “wherein the first database is a database managed…” and Claim 27 “wherein in response… to be not revoked… the processor is further configured to create …, and the processor is also configured to acquire… the processor is configured to then verify…” which also creates confusion regarding when infringement occurs. See MPEP 2173.05 (p) II, Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011), UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
Claims 3-12 and 19-29 are also rejected as they depend either from Claim 1 or Claim 17.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-13, 17-19, 24 and 26-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU (US 2017/0180128 A1) in view of Davis (US 2016/0342994 A1).
Regarding Claims 1 and 17, LU discloses a method for using authentication information, comprising steps of: 
(a) a managing server, if a request for using the authentication information is acquired, acquiring a transaction ID corresponding to a specific user's identification information; (b) the managing server acquiring an output of a specific transaction corresponding to the transaction ID from a blockchain; (c) the managing server ¶0010, ¶0029, ¶0030-¶0031, ¶0034-¶0035, ¶0037-¶0039, ¶0043, ¶0063, ¶0066, ¶0069, ¶0072, ¶0075)
LU does not disclose (ii) a hash value of the specific user's identification information pre-stored in a certain database or its processed value.
Davis however discloses (ii) a hash value of the specific user's identification information pre-stored in a certain database or its processed value (¶0100, ¶0118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU to include (ii) a hash value of the specific user's identification information pre-stored in a certain database or its processed value, as disclosed in Davis, in order to provide consumers and merchants the benefits of the decentralized blockchain while still maintaining security of account information  and strong defense against fraud and theft (see Davis ¶0005).
Regarding Claims 2 and 18, LU discloses wherein the step of (c) includes steps of: (ci) the managing server transmitting to the blockchain a requesting signal for confirming whether or not the authentication information is revoked, wherein the requesting signal inquires whether or not a cost deposit against the revocation of the authentication information corresponding to bitcoins deposited to a bitcoin address ¶0043, ¶0063, ¶0066, ¶0069, ¶0072, ¶0075).
Regarding Claims 3 and 19, Davis discloses wherein the specific transaction includes: information on a previous transaction ID for bitcoin payment used to identify a storing location of bitcoins to be used among bitcoins held by the specific user through previous transaction information for bitcoin payment, information on an authority of the specific user to use the bitcoins, information on the public key for the bitcoin payment necessary to determine a validity of the authority for using the bitcoins, hash information for user verification, and OPRETURN information used to represent that it is not a bitcoin transaction but a meta transaction for recording information (¶0027, ¶0039, ¶0100, ¶0116, ¶0118, claim 8).
Regarding Claims 8 and 24, LU discloses wherein the certain database includes: user's identification information corresponding to personal information for issuing the authentication information including users' identification information which was used for the issuance, and the specific user's identification information (¶0076).
Regarding Claims 10 and 26, LU discloses wherein, at the step of (d), a requesting server transmits the specific user's public key as an encrypted public key for the authentication information based on a requesting message for confirming user identity by ¶0042).
Regarding Claims 11 and 27, LU discloses wherein the identification information includes at least some of information on the specific user's name, birth date, phone number and email address (¶0037).
Regarding Claims 12 and 28, LU discloses wherein, if a result of verification is determined to be a mismatch, the managing server transmits or supports other server to transmit a message representing that the specific user's private key does not match (¶0076).
Regarding Claims 13 and 29, LU discloses wherein, if a result of verification is determined to be a match, the managing server supports the communication between a user device and an external device (¶0076).
Claims 4-5 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU in view of Davis in further view of Campagna et al. (US 2013/0046972 A1)
Regarding Claim 4 and 20, the combination of LU in view of Davis does not disclose wherein the transaction further includes: information on a cost of registering the specific user's public key and the hash information for user verification necessary to use the authentication information.
¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU and Davis to include wherein the transaction further includes: information on a cost of registering the specific user's public key and the hash information for user verification necessary to use the authentication information, as disclosed in Campagna, in order to provide a uniquely provide credentials to hardware (see Campagna ¶0004).
Regarding Claims 5 and 21, Davis discloses wherein the transaction further includes: information on a bitcoin address of a cost deposit against revocation for transfer thereof to a designated bitcoin address and information on the transfer of the cost deposit against revocation which includes an amount thereof (¶0028).
Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU in view of Davis in further view of Datta et al. (US 2007/0277223 A1)
Regarding Claims 6 and 22, the combination of LU in view of Davis does not disclose wherein, at the step of (a), if the request for using the authentication information is acquired, the managing server receives the specific user's identification information from a requesting server.
Datta however discloses wherein, at the step of (a), if the request for using the authentication information is acquired, the managing server receives the specific user's identification information from a requesting server (¶0024, ¶0030).
¶0010).
Regarding Claims 7 and 23, Datta discloses wherein the certain database is a database managed by a requesting server (¶0030, ¶0033, ¶0040-¶0041).
Claims 9 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU in view of Davis in further view of VERMA (US 2015/0304309 A1)
Regarding Claims 9 and 25, the combination of LU in view of Davis does not disclose wherein, at the step of (a), the managing server acquires the transaction ID corresponding to the specific user's identification information by referring to a particular database; wherein the particular database includes multiple users' personal information having the specific user's identification information and information on the transaction ID used as a key value to retrieve a transaction of the specific user; and wherein the managing server extracts the information on the transaction ID by retrieving the specific user's identification information from the particular database, and 30 SLC-8243047-1 extracts the user's public key and the hash value of the specific user's identification information or its processed value from transaction information corresponding to the extracted transaction ID.
VERMA however wherein, at the step of (a), the managing server acquires the transaction ID corresponding to the specific user's identification information by referring ¶0006, ¶0023¶).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU and Davis to include wherein, if the private key is to be generated, the user device generates the private key while blocking a connection with a network, as disclosed in VERMA, in order to provide secure communication and protect sensitive data (see VERMA ¶0002).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685